        Case 1:20-cv-02220-EK-PK Document 1-2 Filed 05/18/20 Page 1 of 5 PageID #: 131

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

 Government Employees Insurance Company, et al.                     )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No.
                                                                    )
             Rolando Chumaceiro, M.D., et al.                       )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Rider "A"




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Barry I. Levy, Esq.
                                           Rivkin Radler LLP
                                           926 RXR Plaza
                                           Uniondale, New York 11566
                                           516-357-3000


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
         Case 1:20-cv-02220-EK-PK Document 1-2 Filed 05/18/20 Page 2 of 5 PageID #: 132

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case 1:20-cv-02220-EK-PK Document 1-2 Filed 05/18/20 Page 3 of 5 PageID #: 133



                          RIDER “A” TO SUMMONS IN
                 GOVERNMENT EMPLOYEES INSURANCE CO., et al. v.
                       ROLANDO CHUMACEIRO, M.D. et al.

Full Caption:

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY, GEICO
GENERAL INSURANCE COMPANY, and GEICO
CASUALTY COMPANY,                                       Docket No.: _____(   )

                                    Plaintiffs,

                -against-

ROLANDO CHUMACEIRO, M.D., SMART CHOICE
MEDICAL, P.C, MARCELO QUIROGA, D.C.,
SOUTHERN BLVD CHIROPRACTIC, P.C., JOHN PAUL
BUCCI, D.C., BROWNSVILLE CHIROPRACTIC, P.C.,
AHRAM UM, L.Ac., HARMONIZED ACUPUNCTURE,
P.C., SACHIE KUROYAMA, L.Ac., SA QI
ACUPUNCTURE, P.C., KAZUKO NAKAMURA, L.Ac.,
K N ACUPUNCTURE, P.C., PETER KHAIM a/k/a/ PETER
KHAIMOV, A&P HOLDING GROUP CORP.,
ALEXANDER GULKAROV, LL CONSULTING GROUP,
INC. d/b/a BILLING 4 YOU, L.L.C., ROMAN ISRAILOV,
ALL NETWORK MARKETING CORP., ALEX
BUZIASHVILI, INNOVATIONS TECH GROUP, L.L.C.,
ANTHONY DIPIETRO, and JOHN DOE DEFENDANTS
“1-10”,

                              Defendants.
-----------------------------------------X

Named Defendants:

Rolando Chumaceiro, M.D.
1506 Pondcrest Lane
White Plains, New York 10607
Case 1:20-cv-02220-EK-PK Document 1-2 Filed 05/18/20 Page 4 of 5 PageID #: 134



Smart Choice Medical, P.C.
c/o New York Secretary of State
99 Washington Street, Suite 600
Albany, New York 12231

Marcelo Quiroga, D.C.
3306 88th Street, Suite 202
Jackson Heights, New York 11372

Southern Blvd Chiropractic, P.C.
c/o New York Secretary of State
99 Washington Street, Suite 600
Albany, New York 12231

John Paul Bucci, D.C.
143 Sweetfield Circle Apt 3FL
Yonkers, New York 10704

Brownsville Chiropractic, P.C.
c/o New York Secretary of State
99 Washington Street, Suite 600
Albany, New York 12231

Ahram Um, L.Ac.
403 Charles Place
Leonia, New Jersey 07605

Harmonized Acupuncture, P.C.
c/o New York Secretary of State
99 Washington Street, Suite 600
Albany, New York 12231

Sachie Kuroyama, L.Ac.
201 Bridge Plaza N Apt 12C
Fort Lee, New Jersey 07024

Sa Qi Acupuncture, P.C.
c/o New York Secretary of State
99 Washington Street, Suite 600
Albany, New York 12231

Kazuko Nakamura, L.Ac.
157 Bay Street Apt 411
Brooklyn, New York 11231




                                      2
Case 1:20-cv-02220-EK-PK Document 1-2 Filed 05/18/20 Page 5 of 5 PageID #: 135



K N Acupuncture, P.C.
c/o New York Secretary of State
99 Washington Street, Suite 600
Albany, New York 12231

Peter Khaim a/k/a/ Peter Khaimov
7130 Yellowstone Blvd. Apt D
Forest Hills, New York, 11375

A&P Holding Group Corp.
c/o New York Secretary of State
99 Washington Street, Suite 600
Albany, New York 12231

Alexander Gulkarov
96-09 66th Avenue, #6D
Rego Park, New York 11374

LL Consulting Group, Inc. d/b/a/ Billing 4 You, L.L.C.
c/o New York Secretary of State
99 Washington Street, Suite 600
Albany, New York 12231

Roman Israilov
987 E. End
Woodmere, New York 11598

All Network Marketing Corp.
c/o New York Secretary of State
99 Washington Street, Suite 600
Albany, New York 12231

Alex Buziashvili
740 Kearny Drive
Valley Stream, New York 11581

Innovations Tech Group, L.L.C.
c/o New York Secretary of State
99 Washington Street, Suite 600
Albany, New York 12231

Anthony DiPietro
56 Parkview Drive
Bronxville, New York 10708




                                               3
